Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/31/2021.
Claim 9 has been canceled. Claims 1-8 and 10-19 are presented for examination.
Claim Rejections - 35 USC § 112
Claim 14 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is a method claim but depends from “An electronic Device” claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is
 directed to non-statutory subject matter.
	Taking claim 1 as representative, claim 1 recites at least the following 
limitations: 
	acquiring a first facial image of a target user; extracting first expression features of the first facial image; determining a first emotion according to the first expression features; determining candidate advertising information according to the first emotion; obtaining historical emotions of the target user; determining target advertising information from the candidate advertising information according to the historical emotions; and pushing the target advertising information to the target user.
	The above limitations recite the concept of targeting advertising information based on historical emotions of the user. These limitations, under their broadest reasonable interpretation cover advertising, marketing or sales activities or behaviors and  fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite a fundamental economic practice and commercial interactions.  Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 2 and 12 recite an abstract idea (Step 2A, Prong One: YES).
	Under Prong Two of Step 2A of the Alice/Mayo test, the claim recites the additional element of a processor (claims 7 and 10), a storage device (claim 7) for of targeting advertising information based on historical emotions of the user. These additional elements are described at a high level in Applicant’s specification as filed on paragraph  0077 “The processor 32 may be a central processing unit (CPU) or other general- purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a Field-Programmable Gate Array (FPGA) or other programmable logic device, a discrete gate, or a transistor logic device, or a discrete hardware component, etc. The processor 32 may be a microprocessor or any conventional processor”, and on paragraph 0078 “The data storage area may store data (such as audio data, or a phone book) created for using the electronic device 3. In addition, the storage device 31 may include a random access memory, and may also include a non-transitory storage medium, such as a hard disk, an internal memory, a plug-in hard disk, a smart media card (SMC), and a secure digital”.  10 15As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, merely invoke such additional elements as a to perform the abstract idea. See MPEP 2106.05(f). Furthermore, the claims generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of targeting advertising information based on historical emotions of the user, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements merely invoke such additional elements as a tool to perform the abstract idea. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, the claims pertain to an the abstract idea in a computer environment merely indicating a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
	Even when considered as an ordered combination, the additional elements of do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 7 and 10 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 1. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 2-6, 8, 11-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-11, 13-16, 18-19 re rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Su-Jeong Son  (KR20190113245A hereinafter Son).
	With respect to claims 1, 7 and 10, Son teaches:
	acquiring a first facial image of a target user (i.e. see Figures 1, 3  step 502 for Face information registration capturing facial images of user’s Face); 
	extracting first expression features of the first facial image; determining a first emotion according to the first expression features (i.e. see Figures 1, 3 and step 506 for determining mood of the user and it extracts the store visits of the user); 
 	determining target advertising information from the candidate advertising information according to the historical emotions and  pushing the target advertising information to the target user (i.e. see Figures 1, 3 step 512 for providing advertisement service to the user using store visits).

	With respect to claims 2, 8,15  Son further teaches: determining a target historical emotion according to the historical emotions; acquiring historical advertising information corresponding to the target historical emotion; determining product characteristics according to the historical advertising information; and determining the target advertising information that matches the product characteristics from the candidate advertising information (see Figures 1, 3 step 510 for the store visit may include the product which the user purchases in the store (90) the date when the user visits the store (90) the date when the user visits the store (90) ….the user responds to store service the change information of the mood of the user). 
	

	With respect to claims 3, 11, 16 Son further teaches acquiring a first facial image of a target user comprises: obtaining a current image in real time; using a facial recognition technology to determine all registered users in the current image; determining whether there is a plurality of registered users in the current image; upon condition that there is one registered user in the current image, determining that the registered user is the target user; and determining the first facial image of the target user from the current image (i.e. the service server (20) analyzes the face image and the characteristic of the face image is extracted and the user corresponding to the face information having the characteristic which is in accord with the extracted characteristic is extracted among face information of the users stored in the service server (20). The store visit history matched with the user in which the service server (20) is extracted is extracted)(page 5).

	With respect to claims 5, 13, 18 Son further teaches receiving a user selection instruction upon condition that there is a plurality of registered users; determining a user indicated by the user selection instruction to be the target user; and determining the first facial image of the target user from the current image (i.e. The user transmits its own face including the user terminal (60)" the camera" or the PC web cam etc to the service server (20) its own face information including the user terminal (60) after doing the photography" or the personal computer (PC) or the notebook etc. In this case" the user transmits oneself to the identifying information" can distinguish for example" the service server (20) the information like the name" the age" the cellular phone" the e-mail address etc)(page 4 face information registration step 502).

	With respect to claims 6, 14, 19 Son further teaches after pushing the target advertising information to the target user, the method further comprising: acquiring a second facial image of the target user; extracting second expression features of the second facial image; determining a second emotion according to the second expression features; and adding the second emotion into the historical emotions of the target user (i.e. Figures 1, 3 step 512 for the service server 20 analyzes the change information of mood of the user/second facial images…associated with the place representing contentment or the gladness or the event information, etc. to the store 90).
	
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Official Notice.
	Claims 4, 12, 17  discloses upon condition that there is a plurality of registered users in the current image, determining a usage time of each registered user in the current image; determining that a registered user with a longest usage time in the current image is the target user; and determining  the first facial image of the target user from the current image. Son teaches on page 7, first paragraph “the date when the user visits the store (90) the time entering and the time leaving or the vising information associated with the time, staying the extent that the user responds to store service the change of the mood of the user”. Since Son teaches taken into account the time of the user entering and leaving the store, it would have been obvious to have determined the longest usage time of the users in the plurality of users in order to confirm the identity of the users.
References cited but not applied:
	Bulusu (10846517) teaches techniques for identifying an emotional response and/or emotional state for a user in response to the user interacting with content may be described herein. For example, a series of facial images of a user may be captured by a user device and transmitted to a service computer that analyzes the images to identify changes in facial animation parameters. An emotional state and/or response may be determined by the service computer by utilizing the change in the facial animation parameters and a facial action coding system.
	IP.COM article by Cindy Harmon-Jones et al. titled "The Discrete Emotions Questionaire: A New Tool for Measuring State Self-Reported Emotions” teaches the Profile of Mood States (POMS) [ 17] is a measure of emotion blends (i.e., anger-hostility, tension-anxiety, depression-dejection) and other affective states (e.g., fatigue-inertia; vigor-activity; confusion-bewilderment). It is a scale that must be purchased from the publisher in order to be used for research purposes. Since it was produced in 1971, the POMS has been used primarily in research and applied settings with psychiatric outpatients, medical patients, and in sports psychology.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688